DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Status
Applicant’s response to the Non-Final Rejection, filed on February 23, 2021 is acknowledged.  Claims 1-7 and 9-27 are pending, and claim 8 is cancelled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 09, 2021 was filed after the mailing date of the Non-Final Rejection on December 30, 2020.  Accordingly, the information disclosure statement is being considered by the examiner.  The disclosure is not material to the patentability of the invention.

Election/Restrictions
Claims 1-7, 9-17 and 27  directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 18-26, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on October 22, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Raucci on February 26, 2021.

The application has been amended as follows: 
Claim 1: line 14, replace "powder" with "material" 
Claim 16: line 1, replace "An article" with "The decorative item" 
Claim 25: line 2, replace "a metallic" with "the metallic" 
Claim 27, lines 1-2, replace "powder" with "material". 

Allowable Subject Matter
Claims 1-7 and 9-27 are allowed.

The following is an examiner’s statement of reasons for allowance: the closest prior art to the instantly claimed is Heikkila (US 2006/0055077 A1), hereinafter Heikkila ‘077, originally of record in the Non-Final Rejection dated December 30, 2020.  Heikkila ‘077 teaches a composite material with a decorative appearance that is molded (decorative item) ([0020]), such as a fishing lure ([0077]) with a density of 4-17 gm/cm3 ([0021]; noting this range anticipates the claimed range with sufficient specificity, per MPEP § 2131.03) that comprises 0.005-3 wt.% modifier for reinforcement ([0018]; noting this range anticipates the claimed range with sufficient specificity, per MPEP § 2131.03), 0.0005-1% of pigment ([0009]; noting this range anticipates the claimed range with sufficient specificity, per MPEP § 2131.03), 45-95 volume % metal and 5-53 volume % polymer ([0010]), that is thermoplastic resin ([0020]), where the polymer has a preferred density of 1.7-1.9 g/cm3 ([0046]), where the metal can be: copper, zinc, chromium with a density of 7.14 g/cm3; gold with a density of 19.3 g/cm3, tungsten with density 18.7-19.3g/cm3, ([0027]; [0031]; [0036], [0041]), where the metal can be up to 25 wt.% oxide ([0019]; i.e. zinc oxide [0019] and [0027], which is a ceramic).  Calculations for polymer and various metal weight percentages have been completed in Table 1 based on [0046], [0010], [0027], [0031], [0036] and [0041] (in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I)), assuming 3% modifier ([0018]) with a density of 1.0g/mL (Table 2). Heikkila further teaches polymer material that can be used include polyamides ([0048]).
Table 1 (calculated)
Polymer density (g/cm3)
Polymer Vol %
 Metal 
Metal Density (g/cm3)
Metal Vol%
Polymer Wt. %
Metal Wt.%
1.9
53
Gold
19.3
44
11
89
1.9
53
W
18.7
44
11
89

46
Cr
7.14
51
19
80
1.9
52
Cr
7.14
45
23
76


Heikkila fails to teach or suggest (alone or in combination with the prior art) that the metallic or ceramic material has a d90 of less than or equal to 30 microns.  In fact, Heikkila specifically teaches the particle size and size distribution of the particulate appears to be important in attaining the desired density ([0026]), including a preferred particulate range with 5 wt.-% 10 to 70 microns, 10 wt.-% 70 to 90 microns, 15 wt.-% 90 to 500 microns, 70 wt.-% 500 to 4000 microns. ([0029]), which is substantially larger than that claimed by applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Response to Arguments
Applicant’s arguments and claim amendments, filed February 23, 2021, with respect to the 35 U.S.C. 112(b) rejection have been fully considered and are persuasive.  The rejection of December 30, 20200 has been withdrawn. 

Applicant’s arguments and claim amendments, filed February 23, 2021, with respect to the 35 U.S.C. 103 rejections have been fully considered and are persuasive.  The rejections of December 30, 20200 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363.  The examiner can normally be reached on Monday-Thursday, 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.A.C./Examiner, Art Unit 1784                                                                                                                                                                                                        



/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784